Citation Nr: 0614820	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
December 1976, and from February 1979 to February 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision.

The issue of a lower back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record fails to show a current 
right knee disability.

2.  The medical evidence of record fails to show a current 
left knee disability.

3.  The medical evidence of record fails to show a current 
left ankle disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Bilateral Knee Disabilities

At his hearing before the Board, the veteran testified that 
he started having problems with his knees in 1983 while 
stationed in Germany.  

Service medical records reflect that the veteran complained 
of right knee pain in August 1983, with no history of trauma, 
and was diagnosed with a right knee strain with questionable 
cruciate laxity.  In March 1988, the veteran sought treatment 
for bilateral knee pain.  The range of motion of the 
veteran's knee was within normal limits and he was diagnosed 
with patellofemoral syndrome.  On his personal medical 
history survey, the veteran indicated that he had had knee 
tenderness for 10 to 12 years which was treated with 
medication and physical therapy.  Nevertheless, the veteran's 
separation physical found the veteran's lower extremities to 
be normal.

In May 2004, the veteran underwent a VA examination at which 
the examiner noted the veteran's subjective history of knee 
pain.  The examiner found no swelling, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement with regard to either knee.  
While mild crepitation was noted during repetitive movement 
of the veteran's knees, McMurray's, Lachman's, and drawer 
tests were all negative bilaterally.  X-rays of the veteran's 
knees were also negative; the examiner found the veteran's 
knees to be normal; and no current knee disability was 
diagnosed. 

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, given that the most recent VA examination 
failed to detect a knee disability the veteran's claim is 
denied.

Left ankle disability

At his hearing before the Board in May 2003, the veteran 
testified that he sprained his left ankle in 1988 and was on 
crutches for a couple of weeks.  He stated that he had 
follow-up treatment and injections while in service and 
continued to seek treatment upon his discharge from service.  

Service medical records confirm that the veteran sprained his 
ankle in December 1986, but X-rays were negative.  On his 
medical history survey, the veteran indicated that he had had 
swollen joints in his foot and ankle for 4 to 5 years but 
that no medication had been prescribed.  Nevertheless, on his 
separation physical, the veteran's feet and lower extremities 
were found to be normal. 

In November 1996, treatment records reflect that the veteran 
was given an impression of degenerative joint disease of the 
ankles, although no specific reference to either ankle was 
provided, and there was no indication how the doctor's 
impression was reached. 

In May 2004, the veteran underwent a VA examination of his 
left ankle.  The examiner found mild tenderness on both sides 
of the ankle, without any swelling, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding of movement.  Slight limitation of motion was seen.  
However, X-rays of the left ankle were negative.  The 
examiner indicated that the veteran's left ankle was normal, 
and no current left ankle disability was diagnosed.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, given that the most recent VA examination 
failed to detect a left ankle disability the veteran's claim 
is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in April 2004.  By this, and by previous letter, the 
statement of the case, and the supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.


REMAND

At a VA examination in May 2004, the veteran was diagnosed 
with mild degenerative joint disease in his lumbosacral 
spine.  

In a November 2003 remand, the Board directed the RO to 
obtain releases from the veteran to acquire records from 
Central State Orthopedic Specialists, Inc., and from Dr. 
Michael J. Wackowski, for treatment of the veteran.  While 
the veteran provided releases, the RO apparently did not use 
them after concluding they were not completed properly.  No 
meaningful follow-up with the veteran to correct the 
perceived deficiency appears to have occurred.  This should 
be accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Accordingly, the case is REMANDED for the following 
action:

1.  After obtaining current 
authorizations from the veteran, the RO 
should request copies of the records of 
treatment of the veteran from 1996 to the 
present from Central State Orthopedic 
Specialists, Inc., and Dr. Michael J. 
Wackowski.  

2.  When the development requested has 
been completed, and any additional 
development conducted as may be indicated 
by a review of any additional records 
obtained, including conducting additional 
examinations or obtaining supplemental 
medical opinions, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


